Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/22 has been entered.
 
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach the claimed helical ultra-wideband microstrip quadrature directional coupler including a combination of the following features: flat bilifar helices arranged on a dielectric substrate with the backside completely metalized or suspended over a metal surface, wherein the helices have more than one turn with one helix of the coupler rotated relative to the other around their common center, while clearances between the coupled transmission lines and their cross-sectional dimensions are constant, and wherein the helices have a planar line bend angle of about 45 degrees at at least one turn (Claims 1-2), or the substrate having a completely metalized underside ; and two electromagnetically coupled microstrip transmission lines configured as flat bilifar helices, wherein the helices having more than one turn with one helix rotated relative to the other helix around their common center with the dielectric clearances between the transmission lines and their cross-sectional dimensions being constant,2AMENDMENT AND RESPONSE U.S. Serial No. 17/257,205Docket No. 08370-POOO1APage 3wherein the space utilization of the dielectric substrate and coupler frequency bandpass versus signal loss are improved, wherein the helices have a planar line bend angle of about 45 degrees at at least one turn, and wherein the coupler is operative at frequencies below fifteen gigahertz (Claims 3-4), or coupled microstrip transmission lines designed as flat bilifar helices arranged on a dielectric substrate with the backside completely metalized or suspended over a metal surface, wherein the helices have more than one turn with one helix of the coupler rotated relative to the other around their common center, while clearances between the coupled transmission lines and their cross-sectional dimensions are constant, and wherein the helices have a planar line that are curved at at least one turn (Claim 5).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762. The examiner can normally be reached 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen E. Jones/Primary Examiner, Art Unit 2843